DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukthankar et al. (US 2013/0117780 A1).  Sukthankar discloses:

Regarding claims 1, 8, and 15, and using claim 1 as an example, a computer-implemented method for annotating videos, the method comprising: 

identifying, using a hardware processor (figure 1;


    PNG
    media_image1.png
    193
    593
    media_image1.png
    Greyscale

), a plurality of entities identifying characteristics of media content items ( 

    PNG
    media_image2.png
    208
    601
    media_image2.png
    Greyscale

	each volume, which is a claimed “media content item”, is identified with an label, which is a claimed “entity”; see:


    PNG
    media_image3.png
    502
    717
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    263
    708
    media_image4.png
    Greyscale





selecting, using the hardware processor, first features correlated with each of the plurality of entities ( 


    PNG
    media_image5.png
    273
    593
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    498
    595
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    251
    616
    media_image7.png
    Greyscale


	feature vectors, which correlate with the claimed “first features”, are determined for each volume prior to training the weak classifiers; given that the feature vectors are determined for each volume, and a label is selected for each volume, then a feature vector is correlated for each label, or claimed “entity”);

receiving, using the hardware processor, a media content item and second features associated with the media content item (a set of classifiers is trained for each label, or claimed “entity”:


    PNG
    media_image8.png
    298
    604
    media_image8.png
    Greyscale

	Once trained, new and different volumes, or claimed “media content items”, are then classified given the trained classifiers; see:

    PNG
    media_image9.png
    117
    596
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    659
    682
    media_image10.png
    Greyscale

);

determining, using the hardware processor, a probability of existence for one or more entities from the plurality of entities based on the second features of the media content item ( 


    PNG
    media_image11.png
    650
    681
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    430
    630
    media_image12.png
    Greyscale

); and

labelling, using the hardware processor, the media content item with an entity based on the determined probability of existence ( 

    PNG
    media_image13.png
    88
    606
    media_image13.png
    Greyscale

). 

	Regarding claims 8 and 15 specifically, the system is computer implemented ( 

    PNG
    media_image14.png
    523
    623
    media_image14.png
    Greyscale

). 

Regarding claims 4 and 18, and using claim 4 as an example, the method of claim 1, wherein the probability of existence is determined for each entity of the plurality of entities and wherein the probability of existence for each entity of the plurality of entities is normalized (

    PNG
    media_image15.png
    279
    651
    media_image15.png
    Greyscale

 ). 

Regarding claims 5 and 19, and using claim 5 as an example, the method of claim 4, wherein the media content item is labeled with at least a subset of the plurality of entities and the probability of existence for each entity in the subset (


    PNG
    media_image16.png
    222
    610
    media_image16.png
    Greyscale


). 
claims 6, 13, and 20, and using claim 6 as an example, the method of claim 1, further comprising: receiving a search query; and providing the media content item in response to determining that the search query matches at least a portion of entities associated with the media content item (

    PNG
    media_image17.png
    500
    589
    media_image17.png
    Greyscale


 ). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 9, 11, 12, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sukthankar et al. (US 2013/0117780 A1) in view of Jing-Ming Guo et al.,  Complexity Reduced Face Detection Using Probability-Based Face Mask Prefiltering and Pixel-Based Hierarchical-Feature Adaboosting”, IEEE SIGNAL PROCESSING LETTERS, VOL. 18, NO. 8, AUGUST 2011, pages 447-450.

Sukthankar teaches learning the weak classifiers by training using positive samples and an Adaboost algorithm (

    PNG
    media_image18.png
    166
    608
    media_image18.png
    Greyscale

). 

Regarding claims 2, 9, and 16, and using claim 2 as an example, Sukthankar teaches:
determining a classifier for the plurality of entities based on the first features wherein the probability of existence is determined based on the second features of the media content item using the classifier
 (weak classifiers are trained as noted above:


    PNG
    media_image19.png
    298
    742
    media_image19.png
    Greyscale


	The once trained weak classifiers are then used to classify new volumes:



    PNG
    media_image20.png
    356
    702
    media_image20.png
    Greyscale

 
    PNG
    media_image21.png
    143
    605
    media_image21.png
    Greyscale

); 


Sukthankar does not teach (with emphasis added):
and determining an aggregation calibration function for the plurality of entities based on the first features, wherein the probability of existence is determined based on the second features of the media content item using the classifier and the aggregation calibration function. 
aggregation calibration function for the plurality features which is based on the probability of existence of the first features being within an image. 

[AltContent: textbox (Features )][AltContent: textbox (Probability of existence of features )][AltContent: textbox (Aggregation calibration function )]
    PNG
    media_image22.png
    871
    778
    media_image22.png
    Greyscale

[AltContent: textbox (Training the Adaboost )]
    PNG
    media_image23.png
    779
    757
    media_image23.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Adaboost training algorithm required by Sukthankar, to utilize the training algorithm comprising the aggregation calibration function taught by Guo, with motivation coming from Guo:







    PNG
    media_image24.png
    444
    742
    media_image24.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Sukthankar, while the teaching of Guo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding the limitation, “wherein the probability of existence is determined based on the second features of the media content item using the classifier and the aggregation calibration function”, this is a natural consequence of weak classifiers of Sukthankar at figure 7, numeral 715, 


    PNG
    media_image20.png
    356
    702
    media_image20.png
    Greyscale

 
    PNG
    media_image21.png
    143
    605
    media_image21.png
    Greyscale

). 

	Regarding claim 11, the system of claim 9, wherein the probability of existence is determined for each entity of the plurality of entities and wherein the probability of existence for each entity of the
plurality of entities is normalized (Refer to the claim 4 rejection above).

Regarding claim 12, the system of claim 11, wherein the media content item is labeled with at least a subset of the plurality of entities and the probability of existence for each entity in the subset (refer to the claim 5 rejection above).

Regarding claims 7, 14, and 21, and using claim 7 as an example, the method of claim 1, further comprising determining a calibration function that calibrates a value of a feature of the plurality of features to an individual probability of existence of one of the plurality of entities, this element is met by Sukthankar in combination with Guo as applied to claims 2, 9, and 16 above.

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and when the non-statutory double-patenting rejections below are overcome. 

Regarding claims 3, 10, and 17, and using claim 3 as an example, the prior art does not teach or suggest, in the context of the claim as a whole, the additional limitation of, “wherein the classifier is a linear fusion model for the plurality of entities based on the first features that maximizes a precision for the linear fusion model and maintains a recall to be at least a given threshold value and wherein determining the classifier for the plurality of entities further comprises determining a weight vector for each feature of the first features.” 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-7, 15, 16, 17, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims identified below of U.S. Patent No. 9,779,304. Although the claims at issue are not identical, they are not patentably distinct from each other because each of above identified pending claims are fully anticipated by the following individual patent claims:  1 by 1, 2 by 1, 3 by 1, 4 by 4, 5 by 1, 6 by 11, 7 by 1, 15 by 18, 16 by 18, 17 by 18, 19 by 18, and 21 by 18.  

Claims 1-21are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims identified below of U.S. Patent No. 10,482,328. Although the claims at issue are not identical, they are not patentably distinct from each other because each of above identified pending claims are fully anticipated by the following individual patent claims:  1 by 1; 2 by 1; 3 by 4; 4 by 4; 5 by 2; 6 by 3; 7 by 1; 8 by 8; 9 by 8; 10 by 11; 11 by 8; 12 by 9; 13 by 10; 14 by 8; 15 by 15; 16 by 15; 17 by 18; 18 by 15; 19 by 16; 20 by 17; and 21 by 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665